            Case 1:20-cv-09623 Document 1 Filed 11/16/20 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  NICHOLAS EMERY,
                                                     Civil Action No.
                     Plaintiff,
                                                     COMPLAINT FOR VIOLATIONS
       v.                                            OF THE FEDERAL SECURITIES
                                                     LAWS

   GCI LIBERTY, INC., JOHN C.
   MALONE, GREG B. MAFFEI,                           JURY TRIAL DEMANDED
   RONALD A. DUNCAN, GREGG L.
   ENGLES, DONNE F. FISHER,
   RICHARD R. GREEN, and SUE ANN
   HAMILTON,


                     Defendants.



       Plaintiff Nicholas Emery (“Plaintiff”) by and through his undersigned attorneys, brings

this action on behalf of himself, and alleges the following based upon personal knowledge as to

those allegations concerning Plaintiff and, as to all other matters, upon the investigation of

counsel, which includes, without limitation: (a) review and analysis of public filings made by

GCI Liberty, Inc. (“GCI Liberty” or the “Company”) and other related parties and non-parties

with the United States Securities and Exchange Commission (“SEC”); (b) review and analysis of

press releases and other publications disseminated by certain of the Defendants (defined below)

and other related non-parties; (c) review of news articles, shareholder communications, and

postings on the Company’s website concerning the Company’s public statements; and (d) review

of other publicly available information concerning GCI Liberty and the Defendants.
            Case 1:20-cv-09623 Document 1 Filed 11/16/20 Page 2 of 15




                               SUMMARY OF THE ACTION

       1.     This is an action brought by Plaintiff against GCI Liberty and the Company’s

Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Section

14(a) and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC

Rule 14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed sale of the Company to

Liberty Broadband Corporation (“Parent”), Grizzly Merger Sub 1, LLC (“Merger Sub 1”), and

Grizzly Merger Sub 2, Inc. (“Merger Sub 2,” and together with Parent and Merger Sub 1,

“Liberty Broadband”) (the “Proposed Transaction”).

       2.     On August 6, 2020, the Company entered into an Agreement and Plan of Merger

(the “Merger Agreement”) with Liberty Broadband.          Pursuant to the terms of the Merger

Agreement: (i) each share of GCI Liberty Series A common stock will be converted into 0.580

shares of Parent Series C common stock; and (ii) each share of GCI Liberty Series B common

stock will be converted into 0.580 shares of Parent Series B common stock. (the “Merger

Consideration”).

       3.     On October 30, 2020, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading definitive proxy statement with the SEC (the “Proxy Statement”), in violation of

Sections 14(a) and 20(a) of the Exchange Act.

       4.     For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

GCI Liberty and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and

Rule 14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the

Proposed Transaction unless and until the material information discussed below is disclosed to

GCI Liberty shareholders before the vote on the Proposed Transaction or, in the event the




                                                2
                Case 1:20-cv-09623 Document 1 Filed 11/16/20 Page 3 of 15




Proposed Transaction is consummated, recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

          5.     This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

          6.     This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

          7.     Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                          THE PARTIES

          8.     Plaintiff is, and has been at all times relevant hereto, the owner of GCI Liberty

shares.

          9.     Defendant GCI Liberty is incorporated under the laws of Delaware and has its

principal executive offices located at 12300 Liberty Boulevard, Englewood, Colorado 80112.

The Company’s common stock trades on the NASDAQ Global Select Market under the symbol

“GLIBA.”

          10.    Defendant John C. Malone (“Malone”) is and has been the Chairman of the

Company’s Board at all times during the relevant time period.




                                                  3
               Case 1:20-cv-09623 Document 1 Filed 11/16/20 Page 4 of 15




       11.       Defendant Greg B. Maffei (“Maffei”) is and has been the Company’s Chief

Executive Officer (“CEO”), President, and member of the Board at all times during the relevant

time period.

       12.      Defendant Ronald A. Duncan (“Duncan”) is and has been a director of GCI

Liberty at all times during the relevant time period.

       13.      Defendant Gregg L. Engles (“Engles”) is and has been a director of GCI Liberty

at all times during the relevant time period.

       14.      Defendant Donne F. Fisher (“Fisher”) is and has been a director of GCI Liberty at

all times during the relevant time period.

       15.      Defendant Richard R. Green (“Green”) is and has been a director of GCI Liberty

at all times during the relevant time period.

       16.      Defendant Sue Ann Hamilton (“Hamilton”) is and has been a director of GCI

Liberty at all times during the relevant time period.

       17.      Defendants Malone, Maffei, Duncan, Engles, Fisher, Green, and Hamilton are

collectively referred to herein as the “Individual Defendants.”

       18.      The Individual Defendants, along with Defendant GCI Liberty, are collectively

referred to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                  Background of the Company

       19.      GCI Liberty operates and owns interests in a broad range of communications

businesses. GCI Liberty’s assets consist of its subsidiary GCI Holdings, LLC (“GCI”) and

interests in Charter Communications, Liberty Broadband Corporation and Lending Tree. GCI is




                                                 4
                 Case 1:20-cv-09623 Document 1 Filed 11/16/20 Page 5 of 15




Alaska’s largest communications provider, providing data, wireless, video, voice and managed

services to consumer and business customers throughout Alaska and nationwide.

                       The Company Announces the Proposed Transaction

       20.        On August 6, 2020, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:

       ENGLEWOOD, Colo.--(BUSINESS WIRE)--Aug. 6, 2020-- Liberty Broadband
       Corporation (“Liberty Broadband”) (NASDAQ: LBRDA, LBRDK) and GCI
       Liberty, Inc. (“GCI Liberty”) (NASDAQ: GLIBA, GLIBP) announced today that
       they have entered into a definitive merger agreement under which Liberty
       Broadband has agreed to acquire GCI Liberty in a stock-for-stock merger (the
       “Combination”).
       This press release features multimedia. View the full                     release
       here: https://www.businesswire.com/news/home/20200806005929/en/
       “This process was driven by independent special committees of Liberty
       Broadband and GCI Liberty, and John Malone and I fully endorse the
       combination,” said Greg Maffei, Liberty Broadband and GCI Liberty President
       and CEO. “The transaction is financially attractive and beneficial for both
       companies.”
       Liberty Broadband’s businesses consist of its interest in Charter Communications,
       Inc. (“Charter”) and its subsidiary Skyhook. Liberty Broadband also announced
       today that its Board of Directors increased its repurchase authorization by $1
       billion, bringing total authorization to $1.2 billion.
       GCI Liberty’s principal assets consist of its subsidiary GCI Holdings, LLC and
       non-controlling interests in Liberty Broadband, Charter Communications, Inc.,
       and LendingTree, Inc.
       Liberty Broadband and GCI Liberty believe the Combination will provide the
       following benefits to all shareholders:

             §    Generate savings on public company and overhead costs
             §    Simplify administrative and management complexity
             §    Aim to reduce trading discounts to underlying equities
             §    Improve flexibility for future strategic combinations

       Liberty Broadband believes benefits of the Combination include:

             §    Issuing Liberty Broadband equity to take advantage of the more
                  discounted GCI Liberty equity
             §    Accretive to NAV per share
             §    Acquiring an attractive incremental cable asset with synergy potential


                                                 5
       Case 1:20-cv-09623 Document 1 Filed 11/16/20 Page 6 of 15




   §    Additional operating asset with free cash flow provides potential for
        incremental share repurchase
   §    Strengthening trading liquidity in LBRDK

GCI Liberty believes the Combination will provide the following benefits:

   §    Tie GCI Liberty’s future to the more strategic Liberty Broadband
   §    Premium to the trading price
   §    Elimination of the “double-discount” through the LBRDK stake
   §    Ongoing participation in attractive Charter
   §    Elimination of corporate level tax on the LBRDK gain
   §    More liquid currency
   §    Larger, stronger balance sheet

Under the terms of the merger agreement:

   §    Each holder of GLIBA will receive 0.580 of a share of LBRDK
   §    Each holder of GLIBB will receive 0.580 of a share of LBRDB
   §    Each holder of GLIBP will receive one share of Liberty Broadband
        Cumulative Redeemable Preferred Stock (with mirror terms to the current
        GLIBP)
   §    Cash to be issued in lieu of fractional shares

At the closing of the Combination:

   §    Former holders of the GCI Liberty common stock are expected to own in
        the aggregate shares of LBRDK and LBRDB representing approximately
        30.6% of the total number of outstanding Liberty Broadband common
        shares
   §    Former holders of GLIBP will own in the aggregate all outstanding shares
        of Liberty Broadband Preferred Stock newly issued in the Combination
   §    Former holders of GCI Liberty common stock and GLIBP are expected to
        own, in the aggregate, approximately 16.7% of the voting power
        of Liberty Broadband

The foregoing percentages are based on approximately 26.5 million shares of
LBRDA, approximately 2.5 million shares of LBRDB and approximately 153.0
million shares of LBRDK outstanding as of July 15, 2020 and approximately
101.3 million shares of GLIBA and approximately 4.5 million shares of GLIBB
outstanding as of April 30, 2020 and approximately 7.2 million shares of GLIBP
outstanding as of March 31, 2020.
The companies expect the Combination to close in the first half of 2021, subject
to potential COVID-19 related delays.
The Combination was recommended to the Liberty Broadband Board of Directors
for approval by a special committee composed of independent, disinterested


                                        6
       Case 1:20-cv-09623 Document 1 Filed 11/16/20 Page 7 of 15




directors and advised by independent financial and legal advisors. The
Combination was recommended to the GCI Liberty Board of Directors for
approval by a special committee composed of independent, disinterested directors
and advised by independent financial and legal advisors.
The closing of the Combination is subject to certain customary conditions,
including:

   §    Adoption of the merger agreement by:
        §    Holders of a majority of the aggregate voting power of the GCI
             Liberty outstanding stock entitled to vote thereon
        §    Holders of a majority of the aggregate voting power of the GCI
             Liberty outstanding stock entitled to vote thereon not owned by John
             C. Malone and certain other persons
        §    Holders of a majority of the aggregate voting power of the Liberty
             Broadband outstanding stock entitled to vote thereon not owned
             by John C. Malone and certain other persons
   §    Approval of the Liberty Broadband stock issuance by holders of a
        majority of the aggregate voting power of the Liberty
        Broadband outstanding stock present in person or by proxy at the
        stockholder meeting and entitled to vote thereon
   §    The receipt of any applicable regulatory approvals

John C. Malone, the Chairman of the Board of Liberty Broadband and GCI
Liberty, and certain related holders, agreed to vote shares beneficially owned by
them, representing approximately 48.3% of the aggregate voting power of Liberty
Broadband and approximately 27.0% of the aggregate voting power of GCI
Liberty, in favor of the Combination.
In addition, Liberty Broadband entered into an exchange agreement with Mr.
Malone pursuant to which he will waive the right to receive LBRDB in the
Combination with respect to certain shares of GLIBB beneficially owned by him
and will instead receive an equal number of LBRDK so that Mr. Malone’s
aggregate voting power at Liberty Broadband remains at approximately 49% at
the closing of the Combination, which is equal to Mr. Malone’s current voting
power in Liberty Broadband. Following the closing, Mr. Malone would be able to
exchange shares of LBRDK on a one-for-one basis for the waived shares of
LBRDB in order to preserve his target voting power of approximately 49%
(subject to adjustment for certain transfers by Mr. Malone) following the
occurrence of certain voting dilution events and in certain circumstances, Mr.
Malone will be required to transfer shares of LBRDB owned by him to Liberty
Broadband in exchange for an equal number of shares of LBRDK in order to
preserve the target voting power.
Perella Weinberg Partners LP is serving as exclusive financial advisor to the
special committee of Liberty Broadband, and Evercore is serving as exclusive
financial advisor to the special committee of GCI Liberty. Debevoise & Plimpton
LLP is serving as legal counsel to the special committee of Liberty Broadband,


                                        7
             Case 1:20-cv-09623 Document 1 Filed 11/16/20 Page 8 of 15




       and Morris, Nichols, Arsht & Tunnell LLP is serving as legal counsel to the
       special committee of GCI Liberty. Steptoe & Johnson LLP is serving as
       independent tax counsel to the special committee of GCI Liberty, and Skadden is
       serving as special tax counsel to GCI Liberty. Baker Botts LLP is
       representing GCI Liberty in their capacity as regular outside counsel.

                     FALSE AND MISLEADING STATEMENTS
             AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       21.     On October 30, 2020, the Company authorized the filing of the Proxy Statement

with the SEC. The Proxy Statement recommends that the Company’s shareholders vote in favor

of the Proposed Transaction.

       22.     Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.          However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       23.     The Proxy Statement contains projections prepared by the Company’s

management concerning the Proposed Transaction, but fails to provide material information

concerning such.

       24.     With respect to the “GCI Liberty projections,” the Proxy Statement fails to

disclose all line items used to calculate Adjusted EBITDA and Adjusted OIBDA.

       25.     With respect to the “Skyhook standalone projections,” the Proxy Statement

fails to disclose all line items used to calculate Adjusted EBITDA.




                                                8
               Case 1:20-cv-09623 Document 1 Filed 11/16/20 Page 9 of 15




       26.      Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.    Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                      Material False and Misleading Statements or Material
             Misrepresentations or Omissions Regarding the Financial Advisor’s Opinions

       27.      The Proxy Statement contains the financial analyses and opinion of Evercore

Group L.L.C. (“Evercore”) and Perella Weinberg Partners LP (“Perella Weinberg”) concerning

the Proposed Transaction, but fails to provide material information concerning such.

       28.      First, the Proxy Statement fails to disclose Evercore’s “views as to certain

potential alternative transactions that might be available to GCI Liberty, including a potential

transaction with a strategic acquirer or other third party, and a potential sale of GCI Liberty’s

operating business in Alaska.”

       29.      The Proxy Statement fails to disclose all of Evercore’s financial analyses,

including the ones performed on June 17, June 23, and June 30, 2020.

       30.      The Proxy Statement notes that “Evercore may, in the discretion of the GCI

Liberty special committee, also receive an additional fee of up to $1 million based on, among

other things, the GCI Liberty special committee’s satisfaction with the services provided by

Evercore and the benefit provided to GCI Liberty stockholders upon completion of the

combination.” However, the Proxy Statement fails to disclose whether Defendants intend to pay

Evercore such additional fee.

       31.      The Proxy Statement fails to disclose all of Perella Weinberg’s financial analyses,

including the ones performed on April 17, April 23, and June 9, 2020.



                                                 9
                Case 1:20-cv-09623 Document 1 Filed 11/16/20 Page 10 of 15




          32.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

          33.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                               COUNT I

                       (Against All Defendants for Violations of Section 14(a)
                  of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          34.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          35.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          36.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange



                                                     10
             Case 1:20-cv-09623 Document 1 Filed 11/16/20 Page 11 of 15




Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

       37.     Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Company.

       38.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       39.     The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       40.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the




                                               11
                Case 1:20-cv-09623 Document 1 Filed 11/16/20 Page 12 of 15




Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

          41.     The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a Proxy Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Company’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.

          42.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          43.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                               COUNT II

                              (Against the Individual Defendants for
                          Violations of Section 20(a) of the Exchange Act)

          44.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          45.     The Individual Defendants acted as controlling persons of GCI Liberty within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as



                                                    12
             Case 1:20-cv-09623 Document 1 Filed 11/16/20 Page 13 of 15




officers and/or directors of GCI Liberty, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

       46.     Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       47.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       48.     In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.

       49.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.




                                                 13
             Case 1:20-cv-09623 Document 1 Filed 11/16/20 Page 14 of 15




       50.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       51.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: November 16, 2020                                       Respectfully submitted,




                                                 14
Case 1:20-cv-09623 Document 1 Filed 11/16/20 Page 15 of 15




                                     By: /s/ Joshua M. Lifshitz
                                     Joshua M. Lifshitz
                                     Email: jml@jlclasslaw.com
                                     LIFSHITZ LAW FIRM, P.C.
                                     821 Franklin Avenue, Suite 209
                                     Garden City, New York 11530
                                     Telephone: (516) 493-9780
                                     Facsimile: (516) 280-7376

                                     Attorneys for Plaintiff




                            15
